Citation Nr: 1142116	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease, L5-S1.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied service connection for degenerative disc disease L5-S1.  In July 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO on January 9, 2009.

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.

The Veteran contends that while stationed in Alaska during the winter of 1969, he injured his back while bending over to pick up a tire and wheel.

The STRs include March 1968 induction and May 1970 separation examinations that indicate a normal clinical evaluation of the spine.  A March 1968 report of medical history indicates a complaint of recurrent back pain.  In June 1968, the Veteran was treated for a chronic L-S sprain.  In June 1969, the Veteran was diagnosed with a back strain.

The Veteran underwent a VA examination in May 1984 at which time he claimed to have a herniated disc at L4-5 from a work-related accident.  It was noted that he was a coal miner and sustained a work-related injury in July 1982.  An x-ray of the lumbosacral spine indicated unremarkable alignment.  Pedicles were intact and there was no acute fracture of dislocation.  A CT scan of the spine revealed slight asymmetry of the subarachnoid space at the lumbosacral level with a displacement of the nerve root sleeve on the right side posteriorly which the examiner believed represented a slightly bulging disc.  No other abnormalities were seen.
Private treatment records include an undated report from Kelly D. Taylor, M.D., which indicates a diagnosis of chronic lumbosacral strain with degenerative disc disease suspected. 

Private treatment records dated in August 1982 indicate that the Veteran injured his back in July 1982 when he fell over a timber which hit him in the small of his back and caused immediate pain.  He was diagnosed with lumbar nerve root compression syndrome.

A November 1982 treatment record from Don Rasnic, D.C., indicates that the Veteran was hospitalized for treatment of back pain in September 1982.  It was noted that he slipped and injured his back in July 1982.  In September 1982, he was diagnosed with lumbar nerve root impingement syndrome affecting the back and right leg.  He was hospitalized again for treatment of a low back disability in February 1983.

A June 1983 report indicates that the Veteran injured his back in July 1982 while working at a coal mine.  He began to step into his shuttle, slipped on some oil on the floor of the mine shaft, and landed on his buttock and lower back.  The impression was probable herniated L4-5 disc.  In August 1983 he was diagnosed with lumbar radicular syndrome-resolving and in November 1983 he was diagnosed with resolving lumbar strain.

On VA general medical examination in July 1992, the Veteran stated that he had been totally and completely disabled since 1982 due to multiple ruptured discs in his low back.  On examination, he was diagnosed with status post low back strain with pain on motion, limitation of motion, and a history of lumbosacral disc disease, according to the Veteran.

Given the Veteran's report that he strained his low back as a bending over to pick up a tire and wheel, evidence showing that he was treated for a chronic lumbosacral sprain and back strain during service, records indicated that after his service he was treated for lumbar spine disabilities subsequent to a work-related accident in July 1982, and the absence of any current medical opinion on the question of medical nexus, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

Documents of record indicate that the Veteran receives disability benefits from the Social Security Administration (SSA) due to his low back disability.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Board also notes that the record reflects that the Veteran was in receipt of workman's compensation for a low back disability.  However, no records regarding the award of workman's compensation have been associated with the claims file.  Records regarding the Veteran's claim for workman's compensation may be pertinent to the claim on appeal.  Hence, on remand, the RO should undertake appropriate action to obtain a copy of the determination associated with the Veteran's award of workman's compensation, as well as copies of all medical records underlying that determination.  See 38 C.F.R. § 3.159(c)(1).

In addition, documents of record indicate that the Veteran received relevant treatment from Don Rasnic, D.C., beginning in 1981, Dr. Turner at the Pennington Group Hospital in 1982, and Kelly D. Taylor, D.C., at the Pennington Medical and Surgery Group.  Because these records could bear on the outcome of the Veteran's claim for service connection, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Further, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should undertake appropriate action to obtain the Veteran's workman's compensation award, and any medical records underlying that determination, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim that remains on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from Don Rasnic, D.C. (since 1981), Dr. Turner and the Pennington Group Hospital (since 1982), and Kelly D. Taylor, M.D., and the Pennington Medical and Surgery Group.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) of the low back.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service, to include back complaints and/or the chronic lumbosacral strain and back sprain for which he was treated in service.  In so doing, the examiner should consider and discuss the significance, if any, of any back injuries the Veteran sustained after service, to include in 1982.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

